MEMORANDUM **
Surinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from the Immigration Judge’s (IJ) denial of his application for asylum. We have jurisdiction to review the determination that Singh did not qualify for an exception to the one-year deadline for filing *499an asylum application. See 8 U.S.C. § 1252(a)(2)(D). We review for substantial evidence, reversing only if the evidence compels a contrary result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The record does not compel the conclusion that Singh has shown extraordinary or changed circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 208.4(a)(4), (5). Accordingly, we deny the petition as to Singh’s asylum claim.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.